IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                             June 24, 2009
                              No. 08-30821
                                                        Charles R. Fulbruge III
                                                                Clerk



In Re:

1993 EXXON COKER FIRE.

********************

ANDRE AARON; WENDELL AARON; BRENDA ABRAMS;
MARTHA ADCOCK; DOROTHY D. ADDISON, et al.,

                                       Plaintiffs-Appellants,

versus

EXXON MOBIL CORPORATION,

                                       Defendant-Appellee.

********************

AYANNA ABADIE, et al.,

                                       Plaintiffs-Appellants,

versus

EXXON MOBIL CORPORATION,

                                       Defendant-Appellee.


********************
ADLEAN MCALOPE, et al.,

                                                   Plaintiffs-Appellants,

versus

EXXON MOBIL CORPORATION,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:93-MD-2




Before JOLLY, SMITH, and BENAVIDES, Circuit Judges.
PER CURIAM:*


       After an explosion at a plant owned and operated by Exxon Mobil Corpora-
tion (“Exxon Mobil”), residents living in the area sued, claiming that the com-
pany was strictly liable for the accident. After a bench trial, the district court
decided that the faulty piping in the plant did not create an unreasonable risk
of harm to the plaintiffs, none of whom was killed or injured by the blast.
       We have reviewed the briefs and have heard the arguments of counsel. We
have consulted pertinent parts of the record and have researched the applicable
law. The district court accurately employed the proper test and committed no
error, much less any clear error, in finding no unreasonable risk of harm. More-



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
over, the court did not abuse its discretion in any evidentiary ruling.
      The judgment is AFFIRMED, essentially for the reasons given by the dis-
trict court in its comprehensive and persuasive Findings of Fact and Conclusions
of Law dated July 18, 2008.




                                       3